DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 01/18/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102--Previous
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5,16-18, 20 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benzi (WO 2014/181299, cited in IDS).
Benzi teaches products for treating periodontitis comprising “a mixture polyvinyl alcohol, an alginate and an antibiotic for peridontology” (Abstract). Here, the antibiotic functions as a preservative, as per claim 14
	The polyvinyl alcohol “has a molecular weight in the range from 100 to 1,000,000 and is present in the first component at a concentration within the range of 1-30% w/w” (p. 2, 2nd paragraph), as per claim 2, 18.  Polyvinyl alcohol suffices as a factor stimulating tissue regeneration, as per claim 10,  insofar as Benzi teaches, “Its anti-inflammatory properties take part in restoring the natural physiological conditions, with regrowth of bone tissue and reconsolidation thereof around the tooth root or dental implant” [emphasis added](p. 4, 1st full paragraph).
	The “alginate is sodium alginate and is present in the first component at a concentration within the range of 0.1 to 10 w/w”, wherein “a viscosity ranging between 50 and 200 cp at 20°C, referred to a 2% solution, is more preferred” (p. 2, 3rd paragraph), as per claims 4-5, 20.
	Suitable antibiotics include “metronidazole, metronidazole benzoate, tetracycline, piperacillin and any combination thereof”, wherein the concentration of antibiotic falls “within the range of 1-70% by weight” (p. 2, 4th paragraph).
	The first composition is taught to be “in the form of an aqueous gel” where it is “applied to the periodontal pocket of a patient affected by periodontal disease, so as to fill it up and adjust its shape” (p. 3, 1st full paragraph).  Once in place, the aqueous gel “is wetted with the second component, which acts as a cross-linking agent, thereby obtaining the cross linking of the first component and the in situ formation of a gummy cement” (Id.), as per claim 17.  Here the gummy suffices as a “rubbery and elastic solid resistant against the perforation, penetration of food fragments and extension”, as per claim 8.  
	Advantageously, the gummy cement is able to have “a filing action, within the application area, in order to prevent the infiltration of food traces that are often a cause of infection” (p. 3, last paragraph).  The gummy also has “anti-inflammatory properties”, which “take part in restoring the natural physiological conditions, with regrowth of bone st paragraph).
	The prior art teaches a specific embodiment comprising polyvinyl alcohol (anti-inflammatory) “having a molecular weight of 100,000” dissolved in water at a concentration of 10% by weight (aqueous solution), with 1% sodium alginate (polyacid salt) “having a specific viscosity of 4,000 cp”, and 25% metronidazole (p. 6, Example 1). The solution is crosslinked with “calcium chloride” to from a gel having “the consistency of a soft gum” (Id.).
	In Example 2, the solution of Example 1 is applied to periodontal pockets by way of a “blunted needle syringe and then solidified by applying the calcium chloride cross-linker prepared according to Example 1, with a second syringe” (p. 6, Example 2), as per claim 9.
	The prior art is anticipatory insofar as it teaches an aqueous solution comprising a polyvinyl alcohol, a polyacid salt, and an anti-inflammatory.
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to inherently possess the same chemical and physical properties, such as capable of being used for cosmetic treatment, as per claim 12.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Previous
1) Claims 3, 6, 13, 15, 19 were rejected under 35 U.S.C. 103 as being unpatentable over Benzi (WO 2014/181299, cited in IDS) as applied to claims above, and further in view of Vermeer (US 5,624,906). This rejection applies to newly amended claims 1-6, 16-18, 20.

Benzi teaches products for treating periodontitis comprising “a mixture polyvinyl alcohol, an alginate and an antibiotic for peridontology” (Abstract). Here, the antibiotic functions as a preservative, as per claim 14
	The polyvinyl alcohol “has a molecular weight in the range from 100 to 1,000,000 and is present in the first component at a concentration within the range of 1-30% w/w” (p. 2, 2nd paragraph), as per claim 2, 18.  Polyvinyl alcohol suffices as a factor stimulating tissue regeneration, as per claim 10,  insofar as Benzi teaches, “Its anti-inflammatory properties take part in restoring the natural physiological conditions, with regrowth of bone tissue and reconsolidation thereof around the tooth root or dental implant” [emphasis added](p. 4, 1st full paragraph).
alginate is sodium alginate and is present in the first component at a concentration within the range of 0.1 to 10 w/w”, wherein “a viscosity ranging between 50 and 200 cp at 20°C, referred to a 2% solution, is more preferred” (p. 2, 3rd paragraph), as per claims 4-5, 20.
	Suitable antibiotics include “metronidazole, metronidazole benzoate, tetracycline, piperacillin and any combination thereof”, wherein the concentration of antibiotic falls “within the range of 1-70% by weight” (p. 2, 4th paragraph).
	The first composition is taught to be “in the form of an aqueous gel” where it is “applied to the periodontal pocket of a patient affected by periodontal disease, so as to fill it up and adjust its shape” (p. 3, 1st full paragraph).  Once in place, the aqueous gel “is wetted with the second component, which acts as a cross-linking agent, thereby obtaining the cross linking of the first component and the in situ formation of a gummy cement” (Id.), as per claim 17.  Here the gummy suffices as a “rubbery and elastic solid resistant against the perforation, penetration of food fragments and extension”, as per claim 8.  
	Advantageously, the gummy cement is able to have “a filing action, within the application area, in order to prevent the infiltration of food traces that are often a cause of infection” (p. 3, last paragraph).  The gummy also has “anti-inflammatory properties”, which “take part in restoring the natural physiological conditions, with regrowth of bone tissue and reconsolidation thereof around the tooth root or dental implant” (p. 4, 1st paragraph).
	The prior art teaches a specific embodiment comprising polyvinyl alcohol (anti-inflammatory) “having a molecular weight of 100,000” dissolved in water at a aqueous solution), with 1% sodium alginate (polyacid salt) “having a specific viscosity of 4,000 cp”, and 25% metronidazole (p. 6, Example 1). The solution is crosslinked with “calcium chloride” to from a gel having “the consistency of a soft gum” (Id.).
	In Example 2, the solution of Example 1 is applied to periodontal pockets by way of a “blunted needle syringe and then solidified by applying the calcium chloride cross-linker prepared according to Example 1, with a second syringe” (p. 6, Example 2), as per claim 9.
	The prior art teaches an aqueous solution comprising a polyvinyl alcohol, a polyacid salt, and an antiseptic.
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to inherently possess the same chemical and physical properties, such as capable of being used for cosmetic treatment, as per claim 12.

Benzi, which is taught above, does not teach polyacrylic acid, chlorhexidine gluconate, peroxides, nor preservatives such as parabens.

Vermeer teaches oral care compositions that “aid in the reduction of caries formation and oral diseases such as gingivitis or periodontitis” (col. 9, lines 54-58).
The compositions comprise polyacrylic acids as an example of “non-stringent anti-plaque and/or anti-calculus agents” (col. 35, lines 1-35), where specific examples include “carbopol 910 (having a molecular weight of about 750,000)” (Id.), as per 
The compositions also comprise “chlorhexidine gluconate” as preferred antibacterial agents (col. 36, lines 23-26). 
Peroxides such as “urea peroxide” (carbamide peroxide) and “hydrogen peroxide” are recognized therein as “useful in the present invention which disrupt bacterial adhesion to the tooth surface and prevent dental caries as well as assist in providing a clean refreshing feel” (col. 41, lines 33-40).
	Preservatives included in the compositions include parabens, as per claim 15, e.g. “methyl paraben, propyl paraben, butyl paraben, benzyl paraben” (col. 42, lines 4-5).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the polyacrylates, antibacterial agents, peroxides, and preservatives to the compositions of Benzi, based on their art recognized suitability for their intended use in compositions for reducing or treating oral diseases such as gingivitis and periodontitis, as taught by Vermeer.

New by Amendment

Benzi, which is taught above, differs from claims 7-15, 19, insofar as it does not teach flurbiprofen, acetylsalicylic acid and hyaluronic acid.
Jernberg teaches a periodontal barrier and method for aiding periodontal tissue regeneration (Ti).
Jernberg teaches, “In addition, incorporation of anti-inflammatory agents, such as nonsteroidal anti-inflammatory drug (e.g. flurbiprofen, meclofenamic acid, etc.) would help to minimize post-surgical swelling and discomfort” and “an antibiotic, alone or in combination with an ester of hyaluronic acid, could be positioned with the body of a periodontal barrier 20 for guided tissue regeneration” (col. 6, lines 40-55).
Dodd et al. teaches oral care compositions as well as suitable active agents for oral care compositions, including “flubiprofen, aspirin” (also known as acetylsalicylic acid) as “wound healing agents.”
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add flurbiprofen, acetylsalicylic acid, and hyaluronic acid to the compositions of Benzi for the advantage of aiding periodontal tissue regeneration, as taught by Jernberg and Dodd et al..

Response to Arguments
	i) Applicant argues, “it tested the Benzi formulation in its laboratory and found that the metronidazole antibiotic does not dissolves [sic] in water, such that that grains remain in the composition and the composition cannot be dispensed through a needle.  Moreover, metronidazole powder, mixed in a polyvinyl alcohol-based fluid gel creates a paste that solidifies spontaneously and cannot be used.  Overcoming this difficulty occurs by using water-soluble antiseptics” (p. 6-7).
	However, the issue concerning solubility of metronidazole was addressed by the prior art.  Benzi teaches, “Furthermore, the product of the present invention allows to solve the problem of the low water solubility of metronidazole.  Pure metronidazole, because of its high hydrophobicity, is poorly water soluble and thus not very effective in water-rich biological tissues.  The product of the invention, with its polyvinyl alcohol content, works by facilitating the dissolution of metronidazole and favoring its entry (bridging effect) into the aqueous fluids of biological tissues, thereby enhancing its effectiveness on the anaerobic bacteria in the periodontal pocket” (p. 5-6).
	No evidence has been presented corroborating applicant’s issues with metronidazole. It is well settled, “The arguments of counsel cannot take the place of evidence in the record” (see MPEP 2145 relying on In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). 
	Further, MPEP 716.07 states, “in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950). 
Nevertheless, the question of validity of a patent is “exclusively a matter to be determined by a court” (see MPEP 1701).

ii) Applicant argues, “Simply merging concepts from Vermeer would not have led to the claimed composition with an expectation of success: the solution of which required specific inventiveness” (p. 7-8).
However, it must be remembered, “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect. . . . the combination is obvious" (MPEP 2141). KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Skraida v. A.G.Pro, 425 U.S. 273, 283 (1976)).
MPEP 2144.II states, “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some 
In this case, use of the polyacid of Vermeer in the composition of Benzi would have been advantageous for its non-stringent anti-plaque and/or anti-calculus property.  The artisan would have reasonably expected success insofar as the compositions of Benzi an Vermeer are useful for the same purpose, i.e. treating periodontitis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612